Order issued December    4 , 2012




                                       In The
                          (!ourt tifApptats
                    NMI! Elistritt uf 'txas at Dallas
                                 No. 05-12-00216-CV


                 MERITAGE HOMES OF TEXAS, LLC, Appellant

                                         V.

                        THE STODDARD GROUP, LTD., Appellee


                                     ORDER

      We REINSTATE the appeal.




                                                DOUGL     S. LANG
                                                JUSTICE